Case: 3:20-cv-00224-NBB-RP Doc #: 68-20 Filed: 02/02/21 1 of 1 PagelD #: 1434

. Lisa Carwyle

From: Joay East

Sent: Thursday, July 16, 2020 11:49 AM

To: Scott Mills

Subject: FW: facility use

Attachments: Facility use application 8 8 2020 projectlon.pdf
Chief,

_ Will you call and find out exactly what this fs for and all the Information so | can forward to BOS

Thanks

Sent: Wednesday, July 15, 2020 9:28 AM
To: David O'Donnell <dodonnell @claytonodonnell.com>; Joey East <jeast@lefayettesheriff.net>
Subject: facility use

| raceived this yesterday also, { believe its part of the Fringe Festival. They sald they had done thls previously in the
~ breezeway by highpoint coffee but they wanted it more visible and where people could spread out more due to
COVID. It's a projection show.

fe Lisa Carwyle
{regs County Administrator

i tt 300 North Lamar Blve, » Curd, Me 38658

ty BOR 2MAT EF

TOBA BAD
Tajeyelle oe leaewy kavhufayettecoma con

Teakem hea
vanes wiv. keapelienni cont

1
Rash - Sheriffs Department Docs - 012

 

 
